Citation Nr: 1124264	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-36 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for manifestations of pelvic inflammatory disease (PID) (claimed as chronic pelvic infection), to include abnormal periods and residuals of infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for chronic pelvic infection.  

The issue has been recharacterized to more accurately reflect the medical evidence and the Veteran's claims.

The issue of entitlement to service connection for uterine fibroids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During service, the Veteran was treated repeatedly for vaginitis and yeast infections.  She is currently service-connected for chronic vaginitis and bilateral ovarian cysts, both rated as noncompensable.  The September 2007 statement of the case notes that the Veteran's history of recurrent yeast infections is associated with the service-connected vaginitis and is considered under the evaluation for that condition.

The Veteran also reported other gynecological symptoms during service, to include pelvic pain and irregular periods.  

Dental health questionnaires dated December 1990, July 1994, and October 1994 show that the Veteran reported a history of venereal disease. 

In April 1991, the Veteran complained of right-sided pelvic pain and abdominal pain with urination.  The Veteran reported a history of Chlamydia, but not PID.  Upon physical examination, the right adnexa was tender.  An ultrasound showed that the right adnexa measured 4.4 cm by 6.4 cm.  The diagnosis was probable ruptured cyst.  

A July 1991 annual gynecology examination was normal.  At that time, the Veteran reported a history of irregular periods.

In December 1992, the Veteran complained of irregular periods.  The impression was "possible [illegible] cycle."

In May 1993, the Veteran expressed concern that she had been having unprotected intercourse for 18 months but had not become pregnant.  She reportedly had been treated for Chlamydia in 1990.  During the fertility consultation that followed, the Veteran reported that she had been treated for Chlamydia in 1989 and for PID in 1990.  She douched on a weekly basis.  The diagnosis was secondary infertility based on physical separation from her partner and "lack of understanding of coital timing."

In July 1993, the Veteran was treated for pelvic pain.  Upon physical examination, the left adnexa was tender with questionable fullness, but no discreet mass was felt.  The diagnosis was "ovarian cyst vs. early PID (salpingitis)."  The pain had improved by the following day, and the Veteran was diagnosed with status post acute pelvalgia.

In August 1993, the Veteran presented to emergency care with pelvic pain.  She noted that the pain was on the opposite side of her abdomen in July 1993.  A physical examination was normal.  The diagnosis was "probable mittelshmertz /mild vaginosis."
In October 1993, the Veteran again presented to emergency care for lower right abdominal pain with difficulty urinating.  Upon physical examination, there was cervical motion tenderness and right ovary tenderness, but no mass.  The adnexa were poorly palpable.  The diagnosis was "pelvic pain rule out PID vs. mittleshmertz."

The Veteran presented to emergency care in April 1994 complaining of pelvic pain.  A physical examination was normal.  

An October 1994 separation examination contains a normal pelvic examination.  

Post-service private treatment records show that the Veteran complained of pelvic discomfort in February 1998.

A September 2006 VA gynecology examination report shows that the Veteran reported having irregular periods.  A pelvic examination was normal.  The diagnoses included abnormal vaginal bleeding and pelvic pain during ovulation.

A February 2007 ultrasound ordered by the Veteran's private physician showed a bulbous and leiomyomatous uterus with the largest fibroid measuring 4.3 cm, a likely ruptured cyst on the left ovary, and likely left hydrosalpinx (blocked fallopian tube).  

In March 2007, the Veteran submitted to another VA gynecology examination by the same examiner who conducted the September 2006 examination.  The report shows that the Veteran complained of constant left-sided pelvic pain.  She also reported irregular periods with excessive bleeding.  The examiner apparently reviewed the February2007 ultrasound report.  A pelvic examination showed an enlarged, anteverted uterus and left sided-tenderness.  The diagnosis was pelvic pain and fibroid uterus. 

A May 2007 private treatment record shows that the Veteran underwent a diagnostic laparoscopy, which revealed bilateral hydrosalpinx.  
In June 2007, the Veteran underwent a laparotomy with a multiple myomectomy, which showed adherent lesions connecting the appendix to the right ovary and fallopian tube.  The appendix was removed.

A September 2007 treatment note indicates that the Veteran and her doctor discussed pregnancy rates "specifically with assisted reproductive technology."

An October 2007 hysterosalpingogram showed mild enlargement of the uterus, no filling of the fallopian tubes, and spasm or occlusion at the takeoff of both fallopian tubes.  

STR's show that the Veteran had numerous gynecological complaints, to include pelvic pain, but was never definitively diagnosed with PID.  Post-service treatment records establish that she has reported chronic pelvic pain since service.  It appears that the Veteran currently has residuals of PID, to include infertility (hydrosalpinx) and abnormal periods.  The VA gynecology examination reports contain inadequate findings.  Furthermore, the examiner did not provide an opinion as to whether the Veteran's current complaints are linked to service.  Because there is insufficient medical evidence regarding whether the Veteran currently has PID, a new VA gynecology examination by a different doctor should be provided to address this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA gynecology examination with an appropriate medical professional other than Dr. Usha P. Dandade.  The claim folder must be reviewed in conjunction with the examination.  All required testing should be accomplished.  The examiner should provide an opinion, with adequate rationale to address the following:

(a) Does the Veteran have PID?  

(b) If yes, list any present manifestations of the disability, to include residuals of infertility and abnormal periods.

(c) If yes, is it at least as likely as not (50 percent or greater probability) that the PID is related to service?  The examiner should specifically address the Veteran's in-service gynecological complaints, the February 2007 ultrasound, the May 2007 laparoscopy report, the June 2007 operative reports, and the October 2007 hysterosalpingogram.

A full and complete rationale is required for all opinions expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, re-adjudicate the claim.  If the claim remains denied, issue the Veteran and her representative a  supplemental statement of the case and allow an appropriate period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



